Title: To Benjamin Franklin from Peter Collinson, 28 June 1763
From: Collinson, Peter
To: Franklin, Benjamin



Lond June 28. 1763
I received my Dear Friends Obligeing Letter with another Inclosed to our Friend Hamilton which I forwarded to Him. Doubt not but will proof Satisfactory. This Serves to convey Advice of a Box of Books for Thy Self, Lib: Com. and J. Bartram perticulars as under. From His Affectionate Friend
P Collinson


The Box is Directed for Thee and comes by the Carolina Capt. Friend. Hope to Inclose the Capts. Receipt. I have made Thee Debtor for the whole as I keep no Account with the Lib: Comy.



forLib: Com
{
No. 37 and 38 of Mod History
6.6
–:
13:
–


Edwards VII Vol Birds and binding

2:
5:
–


and many Catalogues

–:
–:
–


for YourSelf History Florida I thought this might be Entertaining to you

6:
–





Box

  1:
  –






3:
5.






primage &c
  
  4
  –






3:
9:



N:B. Mr Edwards has left off publishing. If the Lib: Com. have a Mind to Compleat their Sett, if any is wanting Lett them Send in Time. He has published seven Volumes of Birds and animals &c.
I wrote much to the Above purpose by Last Packet. I have seen nothing of your proprietor for a long while.

 Addressed: To / Benn: Franklin Esqr / in / Philadelphia
